Citation Nr: 1016453	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

3.  Entitlement to an initial compensable rating for 
bilateral shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO) that granted 
noncompensable service connection for a low back disability 
and bilateral shin splints, each effective as of April 25, 
2006, and denied the Veteran's claim of entitlement to 
service connection for a right knee disability.  By a March 
2009 rating decision, the RO increased the disability rating 
for the Veteran's low back disability from 0 to 10 percent 
disabling, effective December 10, 2008.  By a June 2009 
rating decision, the RO awarded an earlier effective date of 
April 25, 2006, for the award of a 10 percent disability 
rating for the Veteran's low back disability.  In January 
2010, the Veteran testified before the undersigned at a 
hearing that was held at the RO.

The issue of entitlement to service connection for pes 
planus, to include as secondary to bilateral shin splints, 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right 
knee disability.

2.  Throughout the pendency of the appeal, the Veteran's low 
back disability has been manifested by subjective complaints 
of pain and stiffness, and objective findings of minimal disc 
bulges, forward flexion limited to no more than 70 degrees, 
extension to 30 degrees, right and left lateral bending to 30 
degrees, and right and left lateral rotation to 30 degrees.  
It has not been productive of any incapacitating episodes 
within the past 12 months.  Ankylosis of the thoracolumbar 
spine and neurological manifestations, including 
radiculopathy associated with the service-connected low back 
disability, have not been shown.

3.  Throughout the pendency of the appeal, the Veteran's 
bilateral shin splints have been manifested by subjective 
complaints of pain on prolonged walking or standing and 
objective evidence of tenderness to palpation over the left 
and right shins.  This disability does not involve 
significant impairment of either the knees or ankles and 
approximates no more than moderate muscle injury.


CONCLUSIONS OF LAW

1.  A claimed right knee disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for an initial rating higher than 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2009).  

3.  The criteria for an initial rating of 10 percent for 
bilateral shin splints have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 
4.71a, DCs 5003, 5022, 5260, 5261, 5262, 5271; 38 C.F.R. 
§ 4.73, DCs 5311, 5312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claim for service connection for a right 
knee disability, notice was provided to the Veteran in 
November 2006, prior to the initial adjudication of her claim 
in January 2007.  The content of the notice letter fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was provided with the Dingess elements of VCAA notice 
in the November 2006 letter.  However, given the denial of 
the claim, any questions as to a disability rating or 
effective date are moot.  

Furthermore, the Veteran was told it was her responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

The Veteran's claims for increased initial ratings for a low 
back disability and bilateral shin splints arise from her 
disagreement with the initial ratings assigned following the 
grants of service connection.  Once a claim is granted it is 
substantiated and additional notice is not required.  Thus, 
any defect in the notice with respect to these claims is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  She has not 
identified any other treatment records aside from those that 
are already of record.  Thus, VA has made every reasonable 
effort to obtain all records relevant to the Veteran's claim 
for service connection.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was provided with an examination with respect to 
her claim for service connection for a right knee disability 
in December 2006.  The associated report of examination is 
thorough and consistent with the Veteran's outpatient 
treatment records.  Accordingly, the report of examination is 
adequate and may be considered in deciding the Veteran's 
claim.   

In addition, the Veteran has been afforded two examinations 
with respect to her increased initial rating claims.  38 
U.S.C.A. § 5103A (West 2002).  The Board acknowledges 
contentions of the Veteran and her representative regarding 
the adequacy of her February 2009 VA examination of the 
spine.  In January 2010 testimony before the Board, the 
Veteran and her representative argued that the examination 
was inadequate because the Veteran had taken pain medication 
prior to the examination, allowing her a greater range of 
motion of the lumbar spine than was typical.  They argued in 
favor of an additional examination, to be undertaken without 
the administering of pain medication prior to the 
examination, so that a more accurate representation of her 
disability could be obtained.  The February 2009 report of 
examination, however, shows that the Veteran denied using 
pain medication.  Specifically, she stated that she "used to 
take ibuprofen" but that "it [did] not do anything, so 
[she] stop[ped] them."  Because the contemporaneous evidence 
shows that the Veteran had not taken pain medication prior to 
the February 2009 examination, the Board concludes that the 
Veteran's assertions at the time of the January 2010 hearing 
before the Board were not credible.  Additionally, the Board 
concludes, contrary to the assertions of the Veteran and her 
representative, that the ranges of motion of the lumbar spine 
demonstrated on examination in February 2009, were accurate 
and consistent with the remainder of the evidence of record.  
As such, the Board concludes that the examinations with 
respect to the lumbar spine and shin splints were adequate 
and finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A 
(West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 (2009), and 
that the Veteran will not be prejudiced as a result of the 
Board's adjudication of her claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that she injured her right knee in 
service and that her right knee has continued to bother her 
since the in-service injury.  In her January 2010 testimony 
before the Board, she described experiencing discomfort in 
her right knee in service with running and marching.  The 
discomfort at that point consisted of a dull pain and 
stiffness.  Currently, she was unable to bend her right knee 
when trying to squat.  If she was walking at a normal pace 
however, her right knee was okay.  She expressed frustration 
about not being able to engage in as much physical activity 
as she would like because of her right knee.  

The Veteran's service treatment records show that on 
examination in February 2006, prior to separation from 
service, the Veteran complained of right knee pain for the 
past year that had gradually worsened.  The pain was worse 
with running.  Physical examination of the right knee was 
normal.  She was assessed with right knee pain, consistent 
with retropatellar pain syndrome, although evaluation of the 
right knee was currently normal.  

She was referred for additional evaluation of the right knee 
in March 2006.  She again reported recurrent right knee pain 
for the past year.  She stated that in July 2005, her right 
knee had suddenly "locked up," and that she had experienced 
sharp pain while running ever since.  Her right knee also 
hurt when ascending and descending stairs.  She denied 
experiencing an acute injury of the right knee.  She also 
denied experiencing swelling of the right knee joint, and 
stated that she was able to fully straighten her right leg.

Physical examination of the right knee revealed tenderness to 
palpation of the medial anterior joint line.  There was no 
evidence of effusion, erythema, or warmth.  The knee was not 
deformed.  There was no crepitus of the patella, and the 
patella was not shifted either laterally or medially.  The 
lateral patellar retinaculum was not tender on palpation.  
There was no medial or lateral instability.  No anterior or 
posterior drawer signs were present.  Lachman's testing did 
not demonstrate one plane anterior instability.  Apprehension 
testing was negative.  No tenderness was observed on 
ambulation.  X-ray examination of the right knee, performed 
in December 2005, was negative for any abnormalities.  The 
assessment was joint pain, localized in the right knee.  She 
was prescribed extra strength acetaminophen and advised not 
to run, jump, or squat.

In her January 2010 testimony before the Board, the Veteran 
stated that she had not sought treatment for her right knee 
since she was discharged from service.  Accordingly, the 
first post-service clinical evidence pertaining to the right 
knee is dated in December 2006, when the Veteran underwent VA 
examination of her right knee.

At the time of the December 2006 VA examination, the Veteran 
denied currently experiencing pain in either the right or 
left knee.  Physical examination revealed no increased 
warmth, redness, or tenderness of the right knee.  There was 
no evidence of effusion.  Range of motion of the right knee 
was normal (0 degrees extension and 140 degrees flexion).  
There was no evidence of further limitation, weakness, or 
pain with repetitive range of motion testing.  There was no 
evidence of ligamentous instability.

The examiner noted that the Veteran's claimed condition was 
right retropatellar knee syndrome.  However, examination 
revealed a normal right knee.

There is no further clinical evidence pertaining to the right 
knee.

While the Veteran has complained of pain in her right knee, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  As no underlying disability 
of the right knee has been found, service connection for a 
right knee disability must, necessarily, be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements asserting a 
relationship between her claimed right knee disability and 
her in-service right knee symptoms.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the Veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The Veteran's statements may be competent to support a claim 
for service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
a right knee disability, including retropatellar pain 
syndrome, is not subject to lay diagnosis.  The Veteran can 
report experiencing problems with her right knee.  However, 
the problems with the Veteran's knee in this case are not 
readily identifiable as retropatellar pain syndrome, or any 
other disability.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran does not have the medical expertise to 
discern the nature of any symptoms related to her right knee 
nor does she have the medical expertise to provide an opinion 
regarding the etiology, and a medical professional has not 
provided a competent opinion linking her current right knee 
complaints to her active service.  In sum, the issue does not 
involve a simple diagnosis.  

The Board has carefully weighed the evidence of record, the 
statements of the Veteran, and the treatment records, in 
light of the applicable law, and finds that equipoise is not 
shown.  As the weight of medical evidence fails to support 
the Veteran's claim for service connection for a right knee 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  
The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  



A.  Low Back

The Veteran's lumbar spine disability (chronic low back pain 
with disc bulges) is rated 10 percent disabling under DCs 
5242-5237.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2009).  Diagnostic Code 5242 
pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5242.  Diagnostic Code 5237 pertains to lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5237.  Diagnostic Code 5243 
(intervertebral disc syndrome) is also applicable.  Each of 
these diagnostic codes are rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009), 38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Diagnostic Code 5242 may not in this instance serve as a 
basis for an increased rating.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Accordingly, the evidence does not 
support a higher rating under either DC 5003 or DC 5242.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an increased rating of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The Veteran's service treatment records show that she 
initially complained of low back pain in November 2004.  At 
that time, she was assessed with chronic low back pain.  
Subsequent records show that she continued to periodically 
complain of low back pain, for which she underwent physical 
therapy.  Her service treatment records show that while she 
complained of low back pain, she consistently denied 
experiencing radiation of pain or numbness into her lower 
extremities.  She also denied experiencing urinary or bowel 
incontinence and other neurological symptoms.

Records dated in February 2006 show that physical examination 
of the thoracolumbar and lumbar spinal segments revealed 
normal appearing thoracolumbar and lumbar spine segments.  
There was no evidence of tenderness to palpation of the 
thoracolumbar or lumbar spine.  There was no evidence of 
muscle spasm of the lumbar spine.  Range of motion testing 
revealed full range of motion of the thoracolumbar and lumbar 
spine (extension to 30 degrees and flexion to 90 degrees), 
with no evidence of pain elicited by motion.  Straight leg 
raising was positive slight pain on the right side at 45 
degrees.  A contralateral straight leg raising test was 
negative.  A femoral nerve traction test was negative.  
Sensory and motor examinations were normal.  

The assessment was lumbago.  The examining physician noted 
that the Veteran complained of a constant, achy, non-
radiating pain across the entire lumbar region worsened by 
prolonged standing or sitting.  X-ray examination had thus 
far been negative.  There was no radiculopathy.

Follow up MRI examination revealed no evidence of focal 
lumbar disc protrusion or herniation.  There was no evidence 
of neural impingement.  However, there were minimal disc 
bulges at L3-4, L4-5, and L5-S1.

The first post-service clinical evidence of record pertaining 
to the low back is dated in December 2006, when the Veteran 
underwent VA examination of her spine.  At that time, she 
complained of flare ups of back pain with prolonged standing 
and sitting.  She described the intensity of her back pain as 
a 6 on a scale from 1 to 10, and stated that the pain 
generally lasted for three to four hours.  She stated that 
she did not take any pain medication, and that the pain 
resolved spontaneously with rest.  The flare ups did not 
impair her ability to perform her activities of daily living.  

Physical examination revealed no abnormalities of the lumbar 
spine.  There was no redness, increased warmth, tenderness, 
or spasms of the muscles.  Range of motion testing revealed 
90/90 degrees flexion, 30/30 degrees extension, 30/30 degrees 
lateral flexion, bilaterally, and 30/30 degrees rotation, 
bilaterally.  Repetitive testing resulted in no decreased 
range of motion or increased pain.  There was no weakness 
noted.  Straight leg raising was negative, bilaterally.  The 
diagnosis was chronic low back strain.  

The next clinical evidence of record pertaining to the low 
back is dated in April 2007.  At that time, the Veteran 
complained of chronic non-radiating low back pain that had 
been present for the past 3 years, for which she had 
undergone physical therapy in the past.  The pain was worse 
with prolonged sitting or standing.  She rated her current 
pain as a 5 on a scale from 1 to 10.  She stated that she 
used Motrin once per week for back pain.

Physical examination revealed full range of motion of the 
thoracolumbar spine and negative straight leg raising.  Her 
gait was observed to be within normal limits.  

In a December 2008 written statement, the Veteran indicated 
that she experienced back pain with standing or sitting for 
more than 30 minutes.

The Veteran underwent an additional VA examination of the 
spine in February 2009.  At that time, she complained of pain 
distributed across the lumbar region that did not radiate.  
She described an onset of back pain after approximately 30 to 
40 minutes.  The pain was described as dull and throbbing.  
The pain, however, subsided within 10 minutes after standing 
up or sitting down.  She stated that she tried to stretch her 
back, but avoided bending.  The pain occurred daily, as she 
was currently employed as a sales associate, which required 
prolonged standing.
She denied current treatment for her back pain.  She stated 
that in the past she had taken ibuprofen, but because it did 
not help, she had stopped taking it.  She did not require the 
use of an assistive device for ambulation.  She stated that 
the pain she experienced was not severe enough to interfere 
with her activities of daily living.

Physical examination revealed flexion to 55 degrees, and to 
70 degrees, after stretching.  She otherwise had 30/30 
degrees lateral flexion, bilaterally, and 30/30 degrees 
rotation, bilaterally.  Repetitive testing resulted in no 
decreased range of motion or increased pain; rather, the 
examiner noted that repetitive motion increased her range of 
flexion.  There was no weakness noted.  Straight leg raising 
was negative, bilaterally.  There was no evidence of muscle 
spasm.  Neurological examination was normal.  The diagnosis 
was lumbosacral strain.

VA clinical records dated from February 2009 to July 2009 do 
not pertain to the low back.

In January 2010 testimony before the Board, the Veteran 
described currently experiencing a constant dull pain in the 
middle of her back that made it difficult for her to bend or 
exercise on a daily basis.  She denied experiencing radiation 
of pain from the middle of her lower back.  Occasionally the 
back pain was sharp in nature, but for the most part, it was 
a dull pain.  She stated that she took over-the-counter 
Tylenol or ibuprofen for her back pain, which did not 
alleviate her pain.  She denied experiencing muscle spasms in 
her back.

She was currently employed on a part-time basis as a sales 
associate.  Because of her back pain, she was not able to 
lift any heavy objects.  She was required to be on her feet 
all day, which contributed to her back pain.  She stated that 
because she was employed on a part-time basis, she did not 
have to take breaks due to her back pain during the day.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in December 2006 and February 2009, and in 
VA treatment records dated in April 2007, fall at most within 
the requirements for a 10 percent rating:  forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  As noted 
above, though the Veteran initially demonstrated flexion to 
55 degrees in February 2009, her range of flexion improved to 
70 degrees after stretching.  Thus, the evidence does not 
support a higher rating under the General Rating Formula for 
Diseases and Injuries of the Spine.

Nor does the evidence support an increased rating for her low 
back disability based upon consideration of any neurologic 
residuals, as there are no independently ratable neurologic 
residuals shown or diagnosed by the treating and examining 
physicians.  On VA examination in December 2006 and February 
2009, and in April 2007 treatment, the Veteran denied 
experiencing radiation of pain or numbness into the lower 
extremities, and denied experiencing bowel or bladder 
difficulties.  Physical examination revealed no evidence of 
muscle spasm.  Sensory and motor examination was normal.  
Straight leg raising was negative.  There was no evidence of 
non-organic physical findings, or motor changes.  The Veteran 
similarly denied experiencing radiation of back pain during 
her January 2010 hearing before the Board.

In this case, the Veteran has not complained of low back pain 
that extends into the bilateral lower extremities, and post-
service physical examination on all occasions revealed 
negative straight leg raising and no evidence of non-organic 
physical findings, sensory changes, or motor changes.  

The Board thus concludes that the findings in the medical 
records do not support a conclusion that she has 
radiculopathy, or that she has any other objective 
neurological symptoms related to her low back disability.  

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

On VA examination in December 2006, the Veteran complained of 
back pain with prolonged sitting and standing.  She 
reiterated this complaint in a December 2008 written 
statement.  On VA examination in February 2009, she again 
complained of back pain with prolonged sitting and standing, 
but noted that the pain resolved within 10 minutes of either 
sitting or standing, depending upon the cause of the pain.  
In January 2010 testimony before the Board, she reiterated 
her complaints, and additionally added that she was unable to 
engage in physical activity as she would have liked as a 
result of her back pain.  This included playing with her 7-
year-old son.  She did not report any episodes of physician-
prescribed bed rest.

Treatment records dated from August 2006 to July 2009 do not 
show that she was prescribed bed rest by a physician.  

The Veteran has not reported experiencing any incapacitating 
episodes as a result of her low back disability and the 
record does not demonstrate that she has been prescribed bed 
rest due to her low back disability.  Because at no time 
during the pendency of the appeal does the evidence show that 
she was prescribed bed rest by a physician, the Board finds 
that she is not entitled to a rating higher than 10 percent 
based upon incapacitating episodes.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  On VA 
examination in December 2006 and February 2009, and in an 
April 2007 treatment record, range of motion testing of the 
Veteran's lumbar spine revealed forward flexion limited at 
most to 70 degrees, extension to 30 degrees, right and left 
lateral bending to 30 degrees, and right and left lateral 
rotation to 30 degrees, without pain.  There was no 
additional loss of motion on repetitive use.  Accordingly, 
there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting a rating in excess of 10 percent have 
not been documented.  In addition, it has not been shown that 
the service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's low back disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.

B.  Shin Splints

The Veteran's shin splint disability has been rated 
noncompensably disabling under DC 5312-5022.  As noted above, 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 5312 pertains to impairment of Muscle Group 
XII.  Diagnostic Code 5022 pertains to periostitis.

Other diagnostic codes by which the Veteran's shin splints 
may be analogously rated include DCs 5260 and 5261, which 
pertain to limitation of knee flexion and extension, DC 5262, 
which pertains to impairment of the tibia and fibula, DC 
5271, which pertains to limitation of motion of the ankle, 
and DC 5311 which pertains to injuries of Muscle Group XI.

The Board finds that Diagnostic Codes 5258 (dislocation of 
semilunar cartilage), 5263 (genu recurvatum), 5270 (ankylosis 
of the ankle), 5272 (ankylosis of the subastralgar or tarsal 
joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy) are not applicable in this instance, 
as the medical evidence does not show that the Veteran has 
any of these conditions.  Accordingly, DCs 5258, 5263, 5270, 
5272, 5273, and 5274 cannot serve as a basis for an increased 
rating in this case.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  

Diagnostic Code 5022 is rated based on limitation of motion 
of affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, DC 5022.

The Veteran's service treatment records show that she was 
assessed with bilateral shin splints in April 2005.  At that 
time, she complained of shin pain on both legs for the past 5 
days.  Physical examination revealed tenderness to palpation 
over both shins.  The assessment was bilateral "shin 
splints."  She was assigned a limited duty profile of no 
running.  There are no further entries pertaining to shin 
splints in the Veteran's service treatment records.

In January 2010 testimony before the Board, the Veteran 
stated that she had not sought treatment for shin splints 
since her separation from service.  Accordingly, the first 
post-service clinical evidence of record pertaining to shin 
splints is dated in December 2006, when the Veteran underwent 
VA examination.
At the time of the December 2006 VA examination, the Veteran 
complained of bilateral shin pain after walking that resolved 
with rest.  She was not currently taking any pain medication 
for her shin splints.  She denied experiencing flare ups of 
her shin splint condition, and stated that the pain 
associated with her shin splints did not interfere with her 
activities of daily living.  She also denied experiencing 
both right and left knee pain.

Physical examination of the knees revealed no increased 
warmth, redness, or tenderness.  There was no effusion in 
either knee.  Range of motion testing revealed bilateral 
flexion to 140/140, and extension to 0/0.  There was no 
further limitation of motion, weakness, or pain with 
repetitive range of motion testing.  There was no evidence of 
ligamentous instability of either knee.  Knee reflexes were 
normal.

Physical examination of the ankles revealed no increased 
warmth, redness, or tenderness.  Range of motion testing 
revealed bilateral dorsiflexion of 20/20, and plantar flexion 
to 40/40 on the left, and plantar flexion to 45/45 on the 
right.  There was no further limitation of motion, weakness, 
or pain with repetitive range of motion testing.  Ankle 
reflexes were normal.  

The diagnosis was bilateral shin splints with residuals.

In a December 2008 written statement, the Veteran stated that 
she continued to experience pain associated with her 
bilateral shin splints when walking.

The Veteran underwent an additional VA examination for shin 
splints in February 2009.  She stated that she continued to 
experience bilateral shin pain with fast walking, noting that 
she had to rest for a few minutes after every half mile of 
fast walking.  She described the pain she experienced as an 8 
on a scale from 1 to 10.  The pain subsided within a couple 
of hours after walking.  She was unable to walk again the day 
that she walked fast for exercise.  She denied experiencing 
swelling, weakness, stiffness, heat, redness, instability or 
giving way, locking, or abnormal motion associated with her 
shin splints.  She did not require the use of assistive 
devices as a result of her shin splints.

The examiner noted that the Veteran's shin splint disability 
had no effect on her activities of daily living, apart from 
her ability to engage in fast walking, which she did for 
physical fitness purposes.  It did not impede her ability to 
work as a sales associate, which required her to be on her 
feet.

Physical examination revealed no tenderness or swelling of 
either the right or left shin.  There were normal peripheral 
pulsations, color, and temperature in both distal lower legs.  
She was observed to have a normal and asymptomatic gait, and 
normal shoe wear.  She was able to toe and heel walk, and to 
sit and stand normally.

She was diagnosed with bilateral shin splints.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
examination in December 2006, the Veteran's right and left 
knees had 0 degrees extension, or full extension.  Full 
extension warrants a noncompensable rating.  On VA 
examination in February 2009, she denied experiencing 
stiffness or abnormal range of motion of the joints.  
Accordingly, the Veteran is not entitled to a compensable 
rating for her shin splints under DC 5261.  Nor is she 
entitled to a compensable rating for her shin splints under 
DC 5260.  At no time has the flexion of the right or left 
knee been limited to more than 120 degrees.  Limitation of 
flexion to 120 degrees or better does not warrant a 
compensable rating under DC 5260.  Accordingly, the Veteran 
is not entitled to a compensable rating for her shin splints 
under either DC 5260 or 5261.

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
examination of the ankles in December 2006, the Veteran had 
full range of motion of the right ankle, and slight 
limitation of motion of the left ankle (40/45 degrees plantar 
flexion).  On VA examination in February 2009, she denied 
experiencing stiffness or abnormal range of motion of the 
joints.  As the range of motion of the Veteran's right ankle 
was full, and the range of motion of the left ankle was 
nearly full, the Board finds that the weight of the evidence 
demonstrates that the Veteran had full range of motion of the 
right ankle, and that the limitation of motion of the left 
ankle is less than moderate.  Accordingly, the Veteran is not 
entitled to a compensable rating for her shin splints under 
DC 5271.

In order to be eligible for a rating under the diagnostic 
criteria pertaining to arthritis, the Veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  Here, the Veteran does not qualify for compensation on 
the basis of limitation of motion.  However, there is no 
current evidence of arthritis in either the knees or ankles.  
Accordingly, she is not entitled to a compensable rating 
under the diagnostic criteria pertaining to either arthritis 
or periostitis.  

Diagnostic Code 5262 provides for a 10 percent rating where 
there is slight knee or ankle disability.  A 20 percent 
rating is warranted where there is moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
marked knee or ankle disability, and finally, a 40 percent 
evaluation is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a knee brace.  
38 C.F.R. § 4.71a, DC 5262.

On examination in December 2006 and February 2009, the 
Veteran's knees and ankles were not found to have any 
objective manifestations of disability.  Because there is no 
objective evidence of impairment of either the knees or 
ankles related to service-connected shin splints, the Board 
finds that the Veteran's right and left knees, and right and 
left ankles are not even "slightly" debilitating and that 
she is therefore not entitled to a compensable rating under 
DC 5262.

The remaining applicable diagnostic codes include DC 5311 and 
5312, which pertain to injuries of Muscle Group XI and XII.  
Muscle Group XI encompasses the posterior and lateral crural 
muscles and the muscles of the calf.  The functions of these 
muscles include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee. Id.  Under this diagnostic code, a 10 percent 
rating is warranted if impairment of this muscle groups is 
moderate; a 20 percent rating is warranted if impairment of 
this muscle group is moderately severe; and a 30 percent 
rating is warranted if it is severe.  Id.  Muscle Group XII 
encompasses the anterior muscles of the leg.  The functions 
of these muscles include extension of the toes, stabilization 
of the arch, flexion of the toes, and flexion of the knee.  
Id.  Under this diagnostic code, a 10 percent rating is 
warranted if impairment of this muscle groups is moderate; a 
20 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a 30 percent rating is 
warranted if it is severe.  Id.

A slight muscle disability results from a simple wound of 
muscle without debridement or infection.  History and 
complaint include service department record of superficial 
wound with brief treatment and return to duty.  Healing with 
good functional results.  No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.

A moderate muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability is a through and 
through or deep penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history consistent with this type 
of injury should include hospitalization for a prolonged 
period of treatment of the wound, with a record of cardinal 
symptoms consisting of loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings would also include indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

The December 2006 and February 2009 reports of examination 
show that the Veteran had full range of motion of the knees 
and left ankle and had nearly full range of motion of the 
right ankle.  She has also been observed to have a normal 
gait and walk on each occasion on which she was examined.  
However, she has continued to experience pain related to her 
shin splints with walking and prolonged standing.  Based upon 
her continued complaints of pain, the Board concludes that 
the manifestations of her shin splints approximate residuals 
of moderate muscle injury, such as loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or lowered threshold of fatigue.  Accordingly, the 
Veteran's shin splint disability warrants the assignment of 
an initial 10 percent rating under either DC 5311 or DC 5312.  
Separate ratings under both DC 5311 and 5312 are not 
warranted, due to pyramiding concerns, as both codes in this 
instance contemplate the same manifestations of disability.  
See 38 C.F.R. § 4.14 (2009).  Because the evidence of record 
does not show manifestation compatible with severe muscle 
impairment, the Board finds that a rating in excess of 10 
percent is not warranted under either diagnostic code.

Finally, the Board finds that the Veteran is not entitled to 
a rating higher than 10 percent due to functional impairment 
as a result of pain on repetitive use.  On each examination, 
the Veteran's range of motion was not shown to be limited by 
pain, fatigue, weakness, or lack of endurance, with 
repetitive movement.  Additionally, even if the Veteran does 
experience occasional flare-up of her shin splint disability, 
the Board finds it unlikely, and there is no evidence which 
suggests, that, on repetitive use, the knees or ankles would 
be restricted to the degree required for a rating higher than 
10 percent.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the knees or ankles 
are moderately limited in motion, and thus the requirements 
for an initial rating higher than 10 percent have not been 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, supra.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's shin splints, but 
findings supporting a rating in excess of 10 percent have not 
been documented.  In addition, it has not been shown that the 
service-connected shin splint disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson , supra; Hart, supra.  However, the weight 
of the credible evidence demonstrates that the Veteran's shin 
splint disability has warranted an increased rating of 10 
percent, but no more, throughout the pendency of the appeal.  
The "benefit-of-the-doubt" has been resolved in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that her service-
connected disabilities prevent her from obtaining or 
maintaining all gainful employment for which her education 
and occupational experience would otherwise qualify her.  

While the Veteran's service-connected disabilities have an 
impact on her functional capacity, she has not contended, and 
the evidence of record does not demonstrate, that her 
service-connected disabilities either singly or jointly 
prohibit her from obtaining or maintaining all gainful 
employment for which her education and occupational 
experience would otherwise qualify her.  At the time of the 
January 2010 hearing before the Board, which constitutes the 
most recent evidence of record, the Veteran was employed on a 
part time basis as a sales associate.  She stated that she 
was working on a part time basis because she could not work a 
full time job that required her to stand all day.  
Significantly, she did not assert that she would not be able 
to work on a full time basis in a more sedentary type of 
employment.  As the Veteran remains employed in the field and 
occupation of her choosing, the Board concludes that the 
Veteran in this case has not raised a claim of entitlement to 
a TDIU rating and that referral for a TDIU rating is 
therefore not warranted.


ORDER

Service connection for a right knee disability is denied.

An initial rating higher than 10 percent for a low back 
disability is denied.

An initial rating of 10 percent for bilateral shin splints is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


